May 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     GROUND FORCE CONSTRUCTION, LLC, GROUND FORCE
 MANAGEMENT, INC., AND GROUND FORCE HOLDINGS, LP, Appellants

NO. 14-13-00649-CV                          V.

                     COASTLINE HOMES, LLC, Appellee
                     ________________________________

       This cause, an appeal from the order denying appellants’ motion to compel
arbitration signed July 5, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the trial
court’s order REVERSED and RENDER judgment ordering arbitration of the
underlying dispute, and REMAND the cause for proceedings in accordance with
the court's opinion, including the grant of an appropriate stay.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Coastline Homes, LLC.

      We further order this decision certified below for observance.